Citation Nr: 0912489	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-35 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for left ankle sprain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, R.A.




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 2001 to 
December 2005.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  The RO, in pertinent part, 
awarded service connection for left ankle sprain with 
traumatic calcification and for PTSD.  The RO assigned a 10 
percent evaluation for each disability, effective December 
2005.       

In a September 2006 rating decision, the RO increased the 
rating for the left ankle sprain to 20 percent, retroactive 
to the effective date of service connection.  As the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, his claim for an even higher 
rating remains in controversy since less than the maximum 
benefit available was awarded.  See AB v. Brown, 6 Vet. App. 
35 (1993). 

The Veteran presented testimony before the Board in June 
2008.  The transcript has been associated with the claims 
folder.  

The Board notes that during the hearing the Veteran presented 
testimony with regard to the evaluation assigned his service 
connected low back strain and residual shell fragment wound 
scars; however, these matters are not currently in appellate 
status.  The Veteran did not appeal the January 2006 rating 
decision which awarded service connection for the back strain 
and scars, or the October 2008 rating decision, which 
increased the evaluation for low back strain to 20 percent, 
effective August 2008.  Thus, the Board does not have 
jurisdiction over these matters, and they are referred to the 
RO for action deemed appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

The Veteran testified that pertinent VA examinations were 
supposed to have taken place in June 2008 and July 2008.  It 
does not appear that these reports have been associated with 
the claims folder.  A remand is necessary in order to clarify 
whether the Veteran was afforded VA examinations for his left 
ankle and PTSD.

The Board notes that the report of a September 2008 VA back 
examination is of record, and this document contains some 
findings with respect to the left ankle, but the Board also 
notes that this examination was not ordered for the specific 
intent of assessing the current level of severity of the 
Veteran's service-connected ankle disorder.  Additionally, 
while there is a report from an August 2008 neuropsychiatric 
evaluation of record, that examination was conducted with 
regard to a claim for traumatic brain injury, and not the 
Veteran's claim for increase for PTSD.  

Upon Remand, the RO must ascertain whether the Veteran was 
provided VA examinations with respect to his ankle and back 
in June 2008 and/or July 2008.  If yes, such reports must be 
associated with the claims folder.  38 C.F.R. § 3.159(c)(2).

If the Veteran was not provided examinations with respect to 
the matters on appeal, he must be afforded additional VA 
examinations.  38 U.S.C.A. § 5103A(d).  The Veteran contends 
that a higher initial rating is warranted for his PTSD due to 
such symptoms as panic attacks, social isolation, impaired 
memory, and ritualistic behavior manifested by nightly 
perimeter checks.  With regard to his left ankle, the Veteran 
contends that a higher initial rating is warranted for 
swelling, pain, difficulty walking, and the use of an ankle 
brace.

Through his authorized representative the Veteran asserts 
that his PTSD and left ankle symptomatology has increased in 
severity since his last VA examinations in December 2005, 
over three years ago.  A preliminary review appears to show 
treatment for left ankle pain since the last VA examination.  
A September 2008 VA back examination contains complaints of 
ankle pain with range of motion.   

The report of an August 2008 neuropsychiatric evaluation 
(conducted in conjunction with another claim), did include an 
assessment of the Veteran's mental health status.  The report 
appears to show some deterioration in the Veteran's mental 
health as result of an increase in PTSD symptoms, to include 
but not limited to, hypervigilance, mild paranoia, intrusive 
thoughts, and flashbacks.  

Where there is evidence of a material change in the Veteran's 
condition or as in the instant case, when the Veteran asserts 
that the service-connected disabilities in question have 
undergone an increase in severity since the time of his last 
VA examinations, the prior VA examination reports are 
considered inadequate for rating purposes and new VA 
examinations are indicated.  38 C.F.R. § 3.327(a);
See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

In addition, the last VA outpatient treatment records that 
have been associated with the claims folder are dated in 
September 2008.  Any outstanding records of ongoing pertinent 
VA treatment subsequent to September 2008, should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

A remand is also necessary to provide the Veteran with a 
supplemental statement of the case (SSOC).  The record shows 
that additional VA and private treatment records were 
received after the September 2006 statement of the case (SOC) 
was issued.  The RO has not readjudicated the matters on 
appeal since receipt of the new records.  These records are 
pertinent to the matters on appeal and may represent a 
material change in or additions to the September 2006 SOC.  
38 C.F.R. § 19.31.  

As these matters are being remanded, the agency of original 
jurisdiction should take efforts to ensure that it provides 
the Veteran with notice that meets all due process 
requirements, including those addressed by recent case from 
the Court, Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In light of the foregoing, this case is hereby REMANDED to 
the RO/AMC for the following actions:

1.  The RO should send the Veteran notice 
that meets all due process requirements, 
including those addressed by the Court 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In the letter, the 
RO should notify the Veteran that, to 
substantiate the claims for higher 
initial evaluations for the service 
connected PTSD and left ankle sprain: 

(a) the Veteran must provide, or ask VA 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the his employment 
and daily life; 

(b) if the diagnostic code under which 
the Veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the Veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on the Veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; 

(c) The Veteran must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes; and 

(d) The notice must also provide examples 
of the types of medical and lay evidence 
that the Veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

2.  The RO should contact the Veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for  
PTSD and left ankle sprain since his 
discharge from service.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  

Specifically, the RO should do the 
following:

(A) Obtain VA outpatient treatment 
records from the Wilkes Barre, 
Pennsylvania, VA Medical Center dated 
from September 2008 to the present.  

(B) Determine whether the Veteran was 
afforded VA examinations dated in June 
2008 and/or July 2008 for the specific 
purpose of determining the current 
severity of the Veteran's service-
connected disability involving the left 
ankle and PTSD.  If such examinations 
were conducted, the reports must be 
obtained.  

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.

3.  After the receipt of any additional 
medical records obtained in accordance 
with this remand and only if the Veteran 
was not provided VA examinations in June 
2008 or July 2008 with respect to the 
issues on appeal, the RO should schedule 
a psychiatric examination to ascertain 
the current severity of the Veteran's 
service connected PTSD.  The Veteran's 
claims folder must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  The examiner 
should indicate that the claims folder 
was reviewed. 

Following review of the claims file and 
examination of the Veteran, the examiner 
should offer an opinion regarding the 
degree of functional impairment caused by 
PTSD, as opposed to any other psychiatric 
disorders found.  The examiner should 
include a Global Assessment of 
Functioning score for the PTSD.  The 
examiner should also comment on the 
impact that the Veteran's PTSD has on his 
ability to obtain and maintain gainful 
employment.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

4.  After the receipt of any additional 
medical records obtained in accordance 
with this remand and only if the Veteran 
was not provided VA examinations in June 
2008 or July 2008 with respect to the 
issues on appeal, the RO should schedule 
an orthopedic examination to ascertain 
the current severity of the Veteran's 
service connected left ankle sprain.  The 
Veteran's claims folder must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should indicate that the claims 
folder was reviewed.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should offer an opinion as to whether the 
Veteran has ankylosis of the left ankle.  
The examiner should provide data as to 
the range of motion for the left ankle, 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should also identify any objective 
evidence of pain and assess the extent of 
any pain, and comment on the extent of 
any incoordination, weakened movement and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
of functional ability on repeated use or 
flare-ups (if the Veteran describes 
flare-ups).  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent 
evidence, to include that which was 
received after the September 2006 SOC was 
issued, and legal authority.  
Adjudication of the claims for higher 
initial evaluations should include 
specific consideration of whether "staged 
rating" (assignment of different ratings 
for distinct periods of time, based on 
the facts found), is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).

6.   If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
him an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The Veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

